Citation Nr: 0514953	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  02-08 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to service connection for bronchial asthma.  

2.	Entitlement to service connection for hypertension.

3.	Entitlement to service connection for coronary artery 
disease.  

4.	Entitlement to service connection for a neuropsychiatric 
disorder and a disability manifested by lack of blood flow to 
the brain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
February 1962.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a August 2000 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran testified at a hearing at the RO in July 2002.  

The case was remanded by the Board in October 2003.  

The veteran testified at a hearing before a member of the 
Board in June 2004.  


FINDINGS OF FACT

1.	Bronchial asthma was not evident during service or until 
many years thereafter and is not shown to have been caused by 
any in-service event.

2.	Hypertension was not evident during service or until many 
years thereafter and is not shown to have been caused by any 
in-service event.

3.	Coronary artery disease was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event.

4.	A psychiatric disorder was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event.

5.	A disability manifested by lack of blood flow to the 
brain, if present, was not evident during service or until 
many years thereafter and is not shown to have been caused by 
any in-service event.  


CONCLUSIONS OF LAW

1.	Bronchial asthma was neither incurred in nor aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.	Hypertension was neither incurred in nor aggravated by 
service, and may not be so presumed. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  

3.	Coronary artery disease was neither incurred in nor 
aggravated by service, and may not be so presumed. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

4.	A psychiatric disorder, including a disability manifested 
by lack of blood flow to the brain, was neither incurred in 
nor aggravated by service, and may not be so presumed. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  The law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA, which 
was published on August 29, 2001 has been codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished a letter in March 2001 that provided 
notification of the information and medical evidence 
necessary to substantiate this claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit information 
regarding any evidence that is believed to pertain to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
3.159(b) (2003); Quartuccio v. Principi 16 Vet. App. 183 
(2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded two hearings on appeal.  The case was 
adjudicated by the RO in July 2001, subsequent to VCAA 
notification Thus, under the circumstances in this case, VA 
has satisfied its duties to notify and assist the veteran, 
and adjudication of this appeal poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

The veteran is seeking service connection for bronchial 
asthma, hypertension, coronary artery disease, and a 
psychiatric disorder that the veteran believes is related to 
lack of blood flow to the brain.  In order to establish 
service connection for a claimed disability, the facts, as 
shown by the evidence, must demonstrate that a particular 
disease or injury resulting in current disability was incurred 
during active service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  In addition, 
certain chronic diseases, including hypertension and coronary 
artery disease, may be presumed to have been incurred during 
service if they first become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).

Review of the service medical records shows no complaint or 
manifestation of bronchial asthma, hypertension or other 
coronary artery disease, a psychiatric disorder or a 
disability manifested by lack of blood flow to the brain.  On 
examination for separation from service, the veteran's blood 
pressure reading was 110/84 and a chest X-ray study was 
normal.  Evaluation of the heart, lungs and chest were normal.  
Psychiatric clinical evaluation was also normal.  

In support of his claim for service connection for the various 
disabilities private treatment records, dated from the early 
1990's have been received.  In addition, medical records 
utilized by the Social Security Administration in making an 
unemployability determination by that Agency in 1992 have also 
been received.  These records show that the veteran was 
treated for hypertension and coronary artery disease beginning 
in 1992 and bronchial asthma and chronic obstructive pulmonary 
disease (COPD) in 2001 and 2002.  He was diagnosed as having 
depression in 2001.  There is no diagnosis of a disability 
caused by lack of blood flow to the brain, but an October 2001 
brain MRI was interpreted as showing "white matter ischemic 
changes" and "marked dolichoectasia of the basilar artery."  
None of these records show that the veteran's disorders are 
related to service in any way.  Nor do they show 
manifestations of any current disability within the first year 
after service, such that service incurrence or aggravation 
could be presumed.  In support of his claim, the veteran has 
testified at two hearings, in July 2002 and, before the 
undersigned member of the Board, in June 2004.  While the 
veteran gave sworn testimony to the effect that he believes 
that there is a relationship between service and his claimed 
disabilities, it is noted that he is a layman, and, as such, 
is not competent to give an opinion requiring medical 
knowledge such as involved in making diagnoses or explaining 
the etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The disabilities for which the veteran his claiming service 
connection have not been demonstrated in the medical evidence 
of record until almost 30 years following the veteran's 
discharge from service in 1962.  The absence of clinical 
treatment records for approximately 30 years after active 
duty is probative evidence against continuity of symptoms 
since service.  Mense v. Derwinski, 1 Vet. App. 354 (1991).  
Under these circumstances, the claims must be denied.  

ORDER

Service connection for bronchial asthma is denied.  

Service connection for hypertension is denied.  

Service connection for coronary artery disease is denied.  

Service connection for a psychiatric disorder disability 
manifested by lack of blood flow to the brain is denied.  


	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


